,
                                                           .
                                                                                                                   .


     i ..;                                                                                            :
                                                                                                                                    ::


  .?
 :. .y*                                           ;                                                   ._


                                         ::.               :
                           ” OFFICE     OF.TfdE ATTORNEY GENERAL             OF TEXAS                                                    .~~
                                                   AUSTIN
                                                                                                           .           .          .
               GROVERSELLERS
               A,-r.Nwl*
                      GP(LIIM.                                                                                                  ...
      .’
                                                  ‘I
                                                                                                .I.            :
                                                                                                                               1.
                                                                                                                                         ‘/
                               .              -        .
                                                                                                                                          #
                 .
                                                                                          . .                  .
                                   \’     .                                          ‘.


      ‘.             ..'
                     ..’
                                                                                    .,.I.
 a*             iioaombla    E.'W.Allen
                                    Ellen                              .                                   .   .
                DtstrlctAttorney
                Dtstrlct   Attorney
..                                                                    ..
                %2ndSuiuclal
                %2nd   Suiuclal  n1etriat
                                 n1etriat
                Pdlfon, rorss
                Dear Sii:                                      opicion x0. Q-6742

                     ..            .'   ._


                           .                                                                                               ,




                                                                                                                                               ..

                                                                                                                            _-:
                                                                                                                           ..
             .’
                       oon,boaimc&wd a&n&     tho ddfoadantln.thc&rant he .
                       la qooatuallyfiuod tn Coufity.Courk,
                                                          for the mstn
                       asaasa& icoldontto t&o'~ustioaCourt pmoeedioGs.
    .                  Thla has boon done ln.som.lnatunoeswham the
:
                       dofeadantpal&,umolzt proteot."
                                                            dr tb
                Tha &ttaoh& letterOS fnquby”rroi5tt23crastloo
        wt300br Prodnot HO‘ q, CornoacTha
                                       county,Tolms, in ln.po.r$
                                                               aa               .,
        rollaa6r ..




                ArtSolerm~, Vesnca*s&mot&&           Petal.Code, a6 ariumdad,
        18 e8 fOllOWSI
                            %np personxi.0itrives  or ogentcs in cq~toxobil6
                       oi any other motor oehtoZsupon.onpgubllo'ra:gd  OS
                       nighnapin this stctto-,or upon my atreat or~ollcy
                      ~wltblntbo 1ltiiEs'oP an fnooxpofnIx-doity, tom or
                       vi-UFL@,while auch,~pdrsou I.6IatoxioncOc?01;unilor      :
                      .tfia/nfluenceor intosiort~cf: llo,uor,ahnll bs @lirty
                       'ofQ mfsEemmor, md up02 cocitatlon,~   o!?ellLbopun-
         -             lahed by ocmfinawnt irrt&a Cc?tiiitg~
                                                          30X1 far not legs,
                       thsn tan (10) d.aysno2 mm thsn two (21 yearn,or
                                                                      mr
                       by n fina or zot 1033 than FiLny r,ollnrs(':stiZII
                       norpItbra FI.vemn~red rallara~($SOG),ox by both
                       BUOb fine 6C.dl.n~r2mrl..3nt.*


                  .
:
                  .
                                                                                                                                         -._
                                                         -.
                                                                                                       '..    .                 .
                                                                                              'I      : '.    . .'                  ,*
                      /                                  .                                           :.
                                                                                 z.-
                                                                                                             *.,- . .
              - ~mmi           ?f;F;. Alloo,              #alga b                                             ..
                                                                                                                           ..
.:.                                                                                .        .*
                      .                                                                          “
                                                     .,. .
    ..                                                            ..
,                                      %a, fiSEUO6     fXOlI3   ‘t&6.   f&Otj3     QXt386tltCd132    J’QUX’ l’Qc;U@t
                      tbqtho exticlning
                                     tr~o~~~rae'hi?l~~c~iI
                                                    w6 know of no                                             px~\ilo~on




                          :’       ;
              t
         ._       :
                               :       ‘~    ~’